Citation Nr: 1603270	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-08 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for adjustment disorder with mixed anxiety and depression prior to October 7, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for adjustment disorder with mixed anxiety and depression for the period from October 7, 2008, to June 10, 2009.

3.  Entitlement to an evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depression for the period from June 10, 2009, to January 28, 2011.

4.  Entitlement to an evaluation in excess of 50 percent for adjustment disorder with mixed anxiety and depression on or after January 28, 2011.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011 and November 2011 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge.  However, in December 2011, the Veteran's representative at that time indicated that he no longer wanted such a hearing.  Therefore, there is outstanding hearing request.  See 38 C.F.R § 20.704(e).

The Board further notes that the Veteran had been represented by a private attorney; however, that attorney withdrew his representation in February 2015, prior to recertification of the appeal to the Board in August 2015.  The Veteran has not appointed another representative.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2010 statement, the Veteran's prior representative indicated that he had been hospitalized in August 2010 for suicidal ideation.  The Daytona VA Outpatient Clinic treatment records indicate that this August 2010 hospitalization occurred at the Halifax Medical Center rather than a VA facility.  However, no attempt has ever been obtain to such records, which would be relevant to the issues on appeal.  

Moreover, the Board notes that additional evidence has been received, which was not previously considered by the AOJ.  A supplemental statement of the case (SSOC) was not issued, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any healthcare providers who treated the Veteran for his service-connected adjustment disorder with mixed anxiety and depression, to include the August 2010 in-patient treatment at Halifax Medical Center.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should also obtain any relevant, outstanding VA medical records, to include any records from the North Florida/South Georgia Veterans Healthcare System for treatment since July 2015.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence received since the last SSOC.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

